His Honor,
EMILE OODCHAUX,
rendered the opinion and decree of the Court as follows:
On Application for Rehearing.
My findings of fact are that plaintiff originally filed a claim for $12.24; that subsequently, discovering an error, it reduced the amount thereof by filing an amended claim for $7.24; and after this latter reduced claim had remained unpaid for more than sixty days after filing thereof, it filed suit thereon, proved up its claim, and was awarded judgment for the amount thereof, $7.24, with interest and penalties under Act 20 of 1908, which judgment I have affirmed on appeal.
I am clear that the penalties were properly assessed as the reduced claim upon which they relied, sued and se-*226cared judgment bad remained unpaid for more th.an sixty days subsequent to the filing thereof.
Rehearing refused, May 3rd, 1913.
Original opinion, April 8th, 1913—Oral.
The unconstitutionality of the Statute has never before been insisted upon before me; and as no argument or authority has been submitted in support of the contention, I shall rest my decision as to the constitutional question upon the presumption which exists in favor of the constitutionality of all statutes.
There being no stipulation in the bill of lading to that effect I know of no law which relieves railroads from liability for damages to property due to the ‘ ‘ ordinary incidents,of transportation,” moreover not only was such a defense not pleaded but I am satisfied that the damages was not due to the “ordinary incidents of transportation. ”
Eehearing refused.